Citation Nr: 1125352	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to a total disability evaluation due to individual unemployabiliy as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case served in the Army from 1978 to 1983, and experienced a motor vehicle accident while on active duty in September 1982.  He alleges that he developed a chronic right knee condition as a result of this injury, or as due to other treatment he had for right knee/leg pain in 1979.  Further development is required before the Board may make a final decision on this matter.  

The Veteran has posited statements suggesting that he has been counseled to have surgery on his right knee.  Although it does not appear as though he has undergone a surgical procedure, the Veteran has indicated that there are additional treatment records which document his assertions.  Regarding the right knee, the Board notes that the Veteran did have a hematoma assessed in service in 1979, and that there was no complaint of right knee pain at any subsequent point in service.  After the September 1982 accident, however, there was a complaint of tenderness in the left calf muscle and on portions of the right side of the upper body.  Given the documented injury to the left lower extremity, it is not unreasonable to assume that the Veteran could have had some sort of impact injury to other portions of the lower extremities.  The RO, in noting this possibility, scheduled the Veteran for a VA examination to determine the etiology of any currently present right knee condition.  In satisfaction of the RO's request, the Veteran was assessed by a VA orthopedist in September 1987.  A diagnosis of right knee status-post ACL and meniscus tear was given, along with tricompartmental arthritis.  Regarding etiology, the examiner determined that, because the Veteran did not have any specific treatment for right knee complaints except for the 1979 hematoma, a chronic disability was not as least as likely as not to have originated in active service.  

Following this examination, additional medical evidence was received which indicated that the Veteran has been experiencing residuals of a torn ligament and arthritis in the right knee at a time significantly earlier than 2007.  Specifically, a magnetic resonance imaging (MRI) report, ordered by a private orthopedist, documents the onset of these conditions in August 1995.  Of interest, is that the Veteran was only 34 years old in 1995.  Although this is not enough evidence to establish any sort of continuity of symptomatology from service, it does raise the possibility that the disability in the right knee had some sort of traumatic origin (as opposed to aging, for example).  The 2007 VA examiner did not have this private record available for his review, and as such, an additional VA examination is necessary so that the entire disability history can be before the examiner prior to coming to an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of entitlement to a TDIU, as such a determination rests on the development associated with the claim for service connection being remanded, it is inextricably intertwined, and the Board will not make a final determination until further evidentiary development has been conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the Veteran should be requested to name the physician who is treating/has treated him for right knee complaints, and who has suggested that surgical correction is needed.  The RO should then make an attempt to secure the identified records, and should associate copies of these records with the claims file.  The Veteran is also encouraged to supply any additional medical evidence which might be in his possession to VA.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the etiology of the tears and arthritis present in the right knee.  In this regard, it is asked if it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder had causal origins in service, to include the 1979 treatment for pain/hematoma and the 1982 car accident.  It is specifically asked that the examiner note the onset of arthritis at the relatively young age of 34, and determine if such a finding is, at least as likely as not, a manifestation of an injury such as the in-service motor vehicle accident.  A complete rationale should accompany any opinions.  

3.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


